DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, the Examiner respectfully suggests “to make the pitch between the print head and the bracket is to be fixed” on pg. 15 line 10-11 read “to make the pitch between the print head and the bracket fixed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pitch between the print head and the bracket" on pg. 15 line 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN112120829A), and further in view of Achten et al. (US20210138720).
Regarding claim 1, Zhang teaches a 3D printing device which is used to print on a vessel (“As shown in Figures 1, 2 and 3, an artificial blood vessel printer includes”- see pg. 3 line 51-52), comprising: 
a platform (base 2; Figure 3) including a first moving mechanism (guide rail 10; Figure 3) and a second moving mechanism (telescopic screw rod 52; Figure 3), wherein the second moving mechanism being perpendicular to the first moving mechanism along a direction parallel to the platform (see 10 and 52 perpendicular to each other in Figure 3) and movably disposed on the first moving mechanism (“the moving screw 93 drives the sliding plate 11 to slide along the guide rail 10”- see pg. 5 line 30-31), the first moving mechanism further includes a first driving device (fourth motor 92; Figure 2) to drive the second moving mechanism moving back and forth from left and right sides on the first moving mechanism (“the fourth motor 92 drives the moving screw 93 to rotate, and the moving screw 93 drives the sliding plate 11 to slide along the guide rail 10”- see pg. 5 line 30-31), the second moving mechanism further includes a bracket (two supporting plate 33; Figure 3) and a second driving device (telescopic motor 53; Figure 2), the bracket is connected to the second driving device (via sliding plate 11 in Figure 3), and the bracket is driven by the second driving device to move back and forth from the front and rear sides on the second moving mechanism (“By starting the fourth motor 92, the moving screw 93 drives the sliding plate 11 to slide along the guide rail 10”- see pg. 5 line 30-31; the two supporting plate 33 is connected to sliding plate 11 and therefore when sliding plate 11 moves then two supporting plate 33 moves as well);	
an active rotating base (fixing frame 31 with third synchronous belt 44 in Figure 3) disposed on the platform (see 31 connected to 44 disposed on base 2 in Figure 3) and located at one side of the first moving mechanism (31 and 44 located at one side of 10 in Figure 3), wherein one end of the active rotating base is pivoted to a motor (first motor 41 in Figure 3; “Two ends of the rod 45 respectively penetrate 9 the fixing frame 31” and “first motor 41 and one end of the blood vessel winding tube 32 are connected by a third timing belt 44”- see pg. 5 line 9-10 and 12-13); 
a passive rotating base (side of fixing frame 31 with second synchronous belt 43; Figure 3) opposite to the active rotating base movably disposed on the first moving mechanism (“one end of the blood vessel winding tube 32 penetrates one of the supporting plates 33 and then connected to the fixing frame 31”- see pg. 4 line 32-33), wherein a vessel-supporting rod sleeved with the vessel (“adjusting device 5 can adjust the diameter of the blood vessel winding tube 32 on the blood vessel winding device 3”- see pg. 4 line 7-8) is disposed between the active rotating base and the passive rotating base, one end of the vessel-supporting rod is clamped by the other end of the active rotating base opposite to the motor, the other end of the vessel-supporting rod is clamped by the passive rotating base (“the first driving device 4 is fixedly connected to one end of the blood vessel winding tube 32; the adjustment mechanism is arranged on the fixing frame 31 and is connected to the blood vessel winding tube 32 connection”- see pg. 4 line 34-36), so the vessel-supporting rod sleeved with the vessel is located upon the first moving mechanism and the second moving mechanism (see 3 and 32 above 93 and 52 in Figures 2 and 3); and 
a printing head (nozzle device 6; Figure 1) connected to a third moving mechanism (second motor 72; Figure 2) and disposed upon the vessel-supporting rod sleeved with the vessel (see 72 above vessel in Figure 2), wherein the printing head is moved by the third moving mechanism along a direction parallel to the platform (“the second motor 72 drives the second screw 71 to rotate, the second screw 71 12 drives the fixed plate 61 to slide along the slide rail, and drives the nozzle device 6 to move in the horizontal direction along the blood vessel winding tube 32”- see pg. 6 line 12-14), and the printing head is provided for receiving a raw material, whereby the printing head performs with a printing step to print the raw material on a surface of the vessel (application sprays polymer composite materials of different components onto a blood vessel winding device with a blood vessel diameter adjustment function through a nozzle device, and uses a high-voltage power supply to apply high-voltage static electricity during spraying to instantaneously solidify The blood vessel”- see pg. 2 line 55-58 and “rotation of the blood vessel winding device 3 to wind the nanowires on the blood vessel winding device 3”- see pg. 4 line 6-7); 
wherein the vessel-supporting rod sleeved with the vessel is rotated upon the first moving mechanism by the motor, the vessel-supporting rod sleeved with the vessel is also supported by the bracket disposed on the second moving mechanism, and the printing head print the raw material wire on the surface of the rotating vessel; wherein when the printing head is moved parallel to the platform through the third moving mechanism, the bracket is moved by the first moving mechanism and the second moving mechanism to make the pitch between the print head and the bracket is to be fixed. While Zhang teaches the raw material is a polymer composite of different components (“application sprays polymer composite materials of different components”- see pg. 2 line 55), Zhang fails to teach the raw material is a raw material wire and heating the raw material wire such that heated raw material wire is printed on the rotating vessel surface.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Achten teaches receiving a raw material wire to heat the raw material wire ([0020] liquefaction of a plastic or wax material in wire form by heating). Heating the raw material wire allows for an object with varied mechanical and/or chemical properties in different regions while maintaining maximum cohesive bonding between the regions in the object ([0011] an additive manufacturing method in which the mechanical and/or chemical properties in different regions of the article produced thereby can be varied with simultaneously maximum cohesive bonding of the individual regions within the article).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the raw wire material of Zhang to be heated, as taught by Achten, for the benefit of forming objects with varied mechanical and/or chemical properties in different regions while maintaining maximum cohesive bonding between the regions in the object. 
Regarding claim 6, Zhang modified with Achten  teaches the 3D printing device of claim 1, wherein the first moving mechanism is a sliding rail (guide rail 10; Figure 3), the passive rotating base further comprises an engagement member (second synchronous belt 43; Figure 2), the length of the vessel-supporting rod is matched with that of the passive rotating base to move back and forth on the sliding rail (“the moving screw 93 drives the sliding plate 11 to slide along the guide rail 10”- see pg. 5 line 30-31 and fixing frame on sliding plate 11) to clamp another end of the vessel-supporting rod (“one end of the blood vessel winding tube 32 penetrates one of the supporting plates 33 and then connected to the fixing frame 31”- see pg. 4 line 32-33), and the passive rotating base is located by the engagement member (“the other end of the synchronous rod 45 is connected with the other end of the blood vessel winding pipe 32 through the second synchronous belt 43”- pg. 5 line 11-12).
Regarding claim 8, Zhang modified with Achten teaches the 3D printing device of claim 1. However, Zhang fails to teach wherein the material of the raw material wire is polybutylene terephthalate, polyethylene terephthalate or thermoplastic polyurethane.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Achten teaches wherein the material of the raw material wire is polybutylene terephthalate, polyethylene terephthalate or thermoplastic polyurethane (Abstract: “wherein the construction material comprises a plurality of thermoplastic polyurethane materials”). Thermoplastic polyurethane is an advantageous material because of its small window of processing conditions that produces a wide range of mechanical and/or chemical properties ([0025] Thermoplastic polyurethanes (TPUs) have the advantage that materials in a comparatively small window of processing conditions, especially of processing temperature, with a wide range of mechanical and/or chemical properties are available).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material of the raw material wire of Zhang modified with Achten be thermoplastic polyurethane, a taught by Achten, for the benefit of producing an object with a wide range of mechanical and/or chemical properties within a small processing window.
Regarding claim 9, Zhang modified with Achten teaches the 3D printing device of claim 1. However, Zhang fails to teach wherein heating temperature of the printing head is between 180 to 400 °C.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Achten teaches wherein the heating temperature of the printing head is between 180 to 400 °C ([0021] The exit temperature of the mixtures of matter from the nozzle may, for example, be 80° C. to 420° C.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the heating temperature of the printing head of Zhang modified with Achten be between 180 to 400 °C, as taught by Achten, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, a heating temperature between 180 to 400 °C is known for processing materials such thermoplastic polyurethane that can be used in the printing device of Zhang modified with Achten.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN112120829A) and Achten et al. (US20210138720), and further in view of Shan (CN109501240A).
Regarding claim 2, Zhang modified with Achten teaches the 3D printing device of claim 1. However, Zhang fails to teach the printing device further comprising a raw material feeder to provide the raw material wire.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Shan teaches the printing device further comprising a raw material feeder (feeding mechanism 20; Figure 1) to provide the raw material wire (“the feeding mechanism 20 to feed channel 101 conveying the printing material”- see pg. 5 line 1-2). The raw material feeder improves the binding quality between wires combined to form composites and, therefore, the interlayer bonding strength between the wires (“feeding mechanism 20 to feed channel 101 conveying the printing material, printing material 3D printing nozzle 30 to melt impregnation, improves the combination effect of composite material, pressing roller 200 by the feeding channel 101 for compacting the raw printing material output processing, thereby improving the binding quality between layer and layer, which effectively improves the interlayer bonding strength of the composite material component”- see pg. 5 line 1-5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the printing device of Zhang modified with Achten further comprise a raw material feeder, as taught by Shan, for the benefit of forming composite build material with improved interlayer bonding strength.
Regarding claim 3, Zhang modified with Achten and Shan teaches the 3D printing device of claim 2. However, Zhang fails to teach the printing device further comprising a wire detector, and the raw material wire is pulled from the raw material feeder to the printing head through the wire detector.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Shan teaches the printing device further comprising a wire detector, and the raw material wire is pulled from the raw material feeder to the printing head through the wire detector (“the tension adjusting mechanism 50 further comprises a force sensor 55, a tension sensor 55 along the supply direction of the wire 1 is set on the downstream of the second guide rail 52, tension sensor 55 the detecting end 551 of the wire 1. is used for real-time monitoring the wire 1 tension”- see pg. 6 line 28-30). The wire detector allows for real-time monitoring of wire tension (“tension sensor 55 the detecting end 551 of the wire 1. is used for real-time monitoring the wire 1 tension”- see pg. 6 line 30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the printing device of Zhang modified with Achten and Shan further comprise a wire detector, as taught by Shan, for the benefit of monitoring wire tension in real-time.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN112120829A) and Achten et al. (US20210138720), and further in view of Zhang (CN110481019A, herein referred to as Zhang2).
Regarding claim 4, Zhang modified with Achten teaches the 3D printing device of claim 1. However, Zhang fails to explicitly teach the 3D printing device further comprising a control unit, wherein the control unit is electrically connected to the first driving device, the second driving device, the motor, the third moving mechanism and the printing head, and the control unit is used to respectively control the movement of the bracket which is driven by the first driving device and the second driving device, control the motor to drive the rotation of the vessel-supporting rod sleeved with the vessel, control the third moving mechanism to drive the movement of the printing head, and control the printing head to heat the raw material wire.
In the same field of endeavor pertaining to a vessel printing device, Zhang2 teaches the 3D printing device further comprising a control unit (control device 24; Figure 1), wherein the control unit is electrically connected to the first driving device, the second driving device, the motor, the third moving mechanism and the printing head, and the control unit is used to respectively control the movement of the bracket which is driven by the first driving device and the second driving device, control the motor to drive the rotation of the vessel-supporting rod sleeved with the vessel, control the third moving mechanism to drive the movement of the printing head, and control the printing head to heat the raw material wire (Abstract: “control the feeding of the control device controlling the movement of 3D vessel forming machine and micro-injection pump in the process of manufacturing”). The controller provides a computer-human-computer interaction software that simplifies device operation (Abstract: “computer-human-computer interaction software simplifies device operation”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the 3D printing device of Zhang modified with Achten further comprise a control unit, as taught by Zhang2, for the benefit of simplifying device operation.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN112120829A) and Achten et al. (US20210138720), and further in view of Kang et al. (US20180112167).
Regarding claim 7, Zhang modified with Achten teaches the 3D printing device of claim 1. However, Zhang fails to teach wherein the material of the vessel is polyurethane, polylactic acid or polycaprolactone.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Kang teaches wherein the material of the vessel is polyurethane, polylactic acid or polycaprolactone ([0008] In one embodiment, the surface of the rotary rod is coated with at least one layer of liquid-permeable biocompatible substance and [0011] In one embodiment, the biocompatible substance is formed of one or more of the following materials… polylactic acid, polycaprolactone…). Polylactic acid or polycaprolactone are ideal vessel material because they are biocompatible ([0011] In one embodiment, the biocompatible substance is formed of one or more of the following…).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material of the vessel of Zhang modified with Achten be polylactic acid or polycaprolactone, as taught by Kang, for the benefit of having a biocompatible vessel.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the closest prior art is Zhang (CN112120829A), and further in view of Achten et al. (US20210138720). Zhang modified with Achten teaches the 3D printing device of claim 1. While Zhang teaches a supporting wheel (synchronous rod 45; Figure 2), neither Zhang nor Achten teach or suggest wherein the bracket further comprises a set of supporting wheels, and the bracket is used to support the vessel- supporting rod sleeved with the vessel through the set of supporting wheels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743